Opinion filed March 26, 2009 











 








 




Opinion filed March 26,
2009 
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh
Court of Appeals
                                                                 ____________
 
                                                          No. 11-07-00166-CV
                                                    __________
 
                              IN THE INTEREST OF A.T.B., A CHILD
 

 
                                          On
Appeal from the 50th District Court
 
                                                          Baylor
County, Texas
 
                                                    Trial
Court Cause No. 10098
 

 
                                             M
E M O R A N D U M   O P I N I O N
Appellant
has filed in this court a motion to dismiss her appeal.  The motion is granted,
and the appeal is dismissed.
 
PER CURIAM
March 26, 2009
Panel consists of:  Wright, C.J.,
McCall, J., and Strange, J.